 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF CALIFORNIA
 9                                  ----oo0oo----
                                         ⚫
10
     FREDERICK MITCHELL,ET AL.,               Case No. 2:19-cv-00297-WBS-EFB
11
                                              ORDER GRANTING STIPULATED
12                   Plaintiff,               REQUEST TO RESCHEDULE THE
13                                            SCHEDULING CONFERENCE
                        vs.
14
     DAYLE A. IMPERATO, ET AL.,
15
16
                     Defendants.
17
18
19                                ----oo0oo----

20       This Court issued a Pre-Trial Scheduling Conference Order
21   on February 15, 2019.    The Scheduling Conference was set for

22   hearing on June 24, 2019 at 1:30pm in this Court (ECF No. 4.)

23   The Joint Status Report was due June 10, 2019 (Id.).        The

24   Parties allege that through mistake, surprise, excusable

25   neglect, and inadvertence, they were unable to comply with the

26   Order.   Finding that good cause exists and pursuant to the

27   provisions of Federal Rule of Civil Procedure 16,

28       IT IS ORDERED that:




                                        -1-
 1       1.    A Status (Pretrial Scheduling) Conference is reset for
 2   September 16, 2019 at 1:30 PM before the undersigned judge in
 3   COURTROOM: 5. At least twenty-one (21) calendar days before the
 4   scheduling conference is held, the parties shall confer and
 5   attempt to agree upon a discovery plan, as required by Federal
 6   Rule of Civil Procedure 26(f).    The Joint Status Report is due
 7   no later than September 3, 2019.
 8       2.    The requirements in paragraphs 2 through 6 of the
 9   Courts’ February 15, 2019 scheduling order shall apply.
10       3.    The hearing set for June 24, 2019 is hereby vacated.
11
12   Dated:   June 17, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      -2-
